COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-10-040-CV


JIM SHAW, DEFENDANT-SURETY                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      In this bond forfeiture case, Appellant Jim Shaw, Defendant-Surety

attempts to appeal from the trial court’s judgment signed October 16, 2009.

See Tex. Code Crim. Proc. Ann. arts. 44.42, 44.44 (Vernon 2006) (providing

that bond forfeitures are appealable according to the appellate rules governing

civil appeals). Shaw timely filed a motion for new trial, so his notice of appeal




      1
           See Tex. R. App. P. 47.4.
was due January 14, 2010. See Tex. R. App. P. 26.1(a)(1). However, he did

not file his notice of appeal until February 3, 2010. The times for filing a notice

of appeal are mandatory and jurisdictional, and absent a timely filed notice of

appeal or extension request, we must dismiss the appeal. See Tex. R. App. P.

25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

      On February 10, 2010, we notified Shaw that his appeal was subject to

dismissal for want of jurisdiction unless, by February 22, 2010, he or any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal. See Tex. R. App. P. 42.3(a), 44.3. No response has been filed.

Therefore, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).




                                                         PER CURIAM

PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

DELIVERED: March 25, 2010




                                        2